

115 HR 3062 IH: To require the Administrator of the Federal Aviation Administration to consider the aircraft registry office in Oklahoma City, Oklahoma, as excepted during a Government shutdown or emergency (as it provides excepted services) to ensure that it remains open during any Government shutdown or emergency.
U.S. House of Representatives
2017-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3062IN THE HOUSE OF REPRESENTATIVESJune 26, 2017Mr. Russell introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Administrator of the Federal Aviation Administration to consider the aircraft registry office in Oklahoma City, Oklahoma, as excepted during a Government shutdown or emergency (as it provides excepted services) to ensure that it remains open during any Government shutdown or emergency. 
1.Oklahoma registry office The Administrator of the Federal Aviation Administration shall consider the aircraft registry office in Oklahoma City, Oklahoma, as excepted during a Government shutdown or emergency (as it provides excepted services) to ensure that it remains open during any Government shutdown or emergency. 